Exhibit 10.3

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made
effective as of the 24th day of March, 2015, by and between ERNIE R. KRUEGER
(the “Executive”) and MACKINAC FINANCIAL CORPORATION, a Michigan corporation
(the “Company”).

 

BACKGROUND

 

On August 10, 2012, the Company and the Executive entered into an Employment
Agreement (the “Employment Agreement”).  The Company and the Executive now wish
to amend the Employment Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth below, the parties agree as follows:

 

TERMS AND CONDITIONS

 

1.                                      AMENDMENT TO DEFINED TERM.  The term
“Commencement Date” as used in the Employment Agreement is hereby amended to be
March 24, 2015.

 

2.                                      AMENDMENT TO SECTION 2(B)(I).  The first
sentence of Section 2(b)(i) of the Employment Agreement is hereby deleted in its
entirety and amended to read as follows:

 

“During the Employment Period, the Executive shall receive an annual base salary
at least equal  to Two Hundred Fifteen Thousand Two Hundred Fifty 10/100
($215,250.10) (the “Annual Base Salary”), which shall be paid in accordance with
the Company’s normal payroll practices for senior executive officers of the
Company as in effect from time to time.”

 

3.                                      CONSTRUCTION.  Unless otherwise defined
herein, capitalized terms shall have the meanings set forth in the Employment
Agreement.  The terms of this Amendment amend and modify the Employment
Agreement as if fully set forth in the Employment Agreement.  If there is any
conflict between the terms, conditions and obligations of this Amendment and the
Employment Agreement, this Amendment’s terms, conditions and obligations shall
control.  All other provisions of the Employment Agreement not specifically
modified by this Amendment are preserved.  This Amendment may be executed in
counterparts (including via facsimile or .pdf), each of which shall be deemed an
original, and all of which together shall constitute one and the same document.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

THE EXECUTIVE:

THE COMPANY:

 

 

 

 

MACKINAC FINANCIAL CORPORATION

 

 

 

/s/ ERNIE R. KRUEGER

 

By:

/s/ PAUL D. TOBIAS

ERNIE R. KRUEGER

 

Name:

Paul D. Tobias

 

 

Title:

CEO and Chairman

 

--------------------------------------------------------------------------------